Order, Supreme Court, Bronx County (Anne Targum, J.), entered on or about July 7, 2000, which granted defendants’ motions to vacate the note of issue, and denied plaintiffs cross motion to “implement” a prior decision of Justice Kenneth Thompson, Jr. directing that an order be settled granting a default judgment as against two of the three defendants, unanimously affirmed, without costs.
Justice Targum properly rejected plaintiffs request that she implement Justice Thompson’s decision, with appropriate advice to present such request to Justice Thompson. In light of the strong public policy favoring resolution of disputes on the merits and plaintiffs failure to provide any disclosure, the note of issue was properly vacated. Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.